Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 06/29/2022 have been fully considered but they are not persuasive. Applicant argues that the leading edges of the prior art don’t disclose or teach that they include multiple edges. The examiner respectfully disagrees. Applicant has not provided any reason as to why the leading edge of applicant, being only one edge, can comprise multiple edges but the edges of prior art cannot. In other words, applicant is choosing to name different sections of the leading edge as being multiple edges. In the same way, different sections of the leading edges of the prior art can be interpreted as different edges as well. For example, three edges of a leading edge that includes three edges are its first 1/3 section, second 1/3 section, and third 1/3 section. Applicant has not recited any specific relationship between these edges or sections, hence the leading edges of the prior art, or any edge for that matter, can be interpreted to include multiple edges or sections.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 26 recite “wherein the leading edge includes multiple edges interconnected to form a continuous edge extending between the first and second fins”. Firstly, the recited “the leading edge” is preceded with more than one “a leading edge”; claim 1 recites “a blade having a leading edge” in line 2, “the base includes a leading edge” in line 6, and “the fins each have a leading edge” in lines 11-12. Claim 26 recites “a blade having a leading edge” in line 2, and “the base includes a leading edge” in line 6. Hence, it is not clear which leading edge is “the leading edge” recited in “wherein the leading edge includes multiple edges […]”. The indentation doesn’t help either because, for example in claim 1, it is recited under the indentation that recites the fins, however, other elements are also recited in that paragraph. Therefore, it is not possible to have a reasonable interpretation as to which leading edge is meant in “the leading edge”. Without knowing which leading edge is recited, it is not possible to reject or allow any of the claims. Moreover, the noted limitation recites that “the leading edge includes multiple edges interconnected to form a continuous edge”. It is not clear how one edge, namely the leading edge, can include more than one edge, as it is already recited in singular as “the leading edge”. In other words, an edge is just one edge. It can surely have different segments of sections, but at the end its only one edge, because an edge is the end of an element in one side, and an element can only have one edge on each side. Even a zigzag edge is only one edge comprising different sections that have an acute angle to each other. In that regard, the limitation is interpreted as the leading edge including multiple sections. Note however that the claim doesn’t recite that these sections have an acute angle to each other.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 21-25 and 27-28 are rejected due to their dependency from a previously rejected claim.

Prior Art Rejection
As mentioned above in the 112(b) rejection, because no reasonable interpretation can be made from within the claim language as to which leading edge includes multiple edges, no meaningful prior art rejections can be made. Nonetheless, in order to advance the prosecution, the examiner notes that, in the absence of any specific relationship between the multiple edges, any of the recited leading edges of the blade, fins, and the base can be interpreted to include multiple edges, the multiple edges being multiple sections or segments of the leading edge. Hence, no matter which leading edge is recited, all prior art rejections presented in the previous office action would still be applicable. Moreover, Zamora (US 2015/0010407) discloses a base with a leading edge including multiple segments that are at an acute angle with each other (Fig. 11, 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar vortex generators such as US20110095135, US9133816, US 8038396.
With regard to claims 23 and 25, Miller et al. (US 2011/0095135), referred to hereafter as Miller, teaches that both the spacing and angle of attack is dependent on the application. In this embodiment, the spacing can be determined by the ratio between a distance "D" between a pair of prismatic vortex generators 40 and a distance "d" between the individual generators that form a pair. The ratio of D/d is preferably 2 but can vary in a range between 1.5 and 2.5 ([0019]). Also Wurth et al. (US 2014/0219810), referred to hereafter as Wurth teaches that the optimum performance for an airfoil having an array of VG pairs was found to have an s/h=2.5 and a z/h=6, which equates to a z=2.4s ([0012], [0014], [0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799